DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/07/2020 in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner.
Election/Restrictions
Applicant’s election without traverse of Species I corresponding to FIGS. 1-9 and identifies claims 1-3, 9 and 10 in the reply filed on 09/26/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the heat generating layer 220 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 2 recite “when the plurality of electrodes and the heat generating portion are projected in a(the) direction perpendicular to the plurality of electrodes and the heat generating portion” is indefinite because it is unclear the relationship between electrodes and heat generating portion. Do electrodes in a direction perpendicular to electrodes and heat generating portion? For the purpose of examination, “when the plurality of electrodes and the heat generating portion are projected in a direction perpendicular to the plurality of electrodes and the heat generating portion” is interpreted as – when the plurality of electrodes and the heat generating portion are projected in a direction perpendicular with each other.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3,9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ota US plurality of 25s in view of Ota US 20150110477.

Ota ‘265 teaches:
1. (original) A heater device (fig.2, 10; heater apparatus) comprising: 
	a planar heat generating portion (fig.2, 25; heating portion) configured to generate heat when being energized (fig.2, 24; page.1, para.0022; the heating portions 25 are connected to the power supply part 24, and generate heat with the electric power supplied from the power supply part 24); 
	a detection circuit (fig.4, 23; detecting unit) including a plurality of planar electrodes (fig.3, 31; conductive parts) disposed on one surface side of the heat generating portion (fig.3, 25; conductive parts 31 as electrodes on the top surface of heating portion), the detection circuit being configured to detect an approach or a contact of an object to the plurality of electrodes based on a change in a capacitance between the plurality of electrodes (page.7, para.0026-0027; “…by detecting change in electric capacitance that is caused when the object approaches the heating portion”; “The detecting unit 23 has plural conductive parts 31 as electrodes for detecting change in electric capacitance”); and 
	a controller (fig.4,26; control part) configured to control an amount of energization to the heat generating portion based on a detection result of the detection circuit (page.3, para.0035; the control part 26 stops the electric power supply to the power supply part 24 when the change in electric capacitance becomes larger than or equal to a predetermined value), wherein 
	the heat generating portion and the plurality of electrodes are disposed in parallel with each other (fig.3, 31 – conductive parts, 25 – heating portion;  conductive part and heating portions are disposed in parallel with each other), 
	the heater device (fig.2,10) is configured to have a heat generating region (fig.2, a plurality of heating portions 25 as heat generating regions) in which the heat generating portion (fig.2, 25) is present and a non-heat generating region (fig.2, a plurality of insulated boards 22) in which the heat generating portion (fig.2, 25) is not present when the plurality of electrodes (fig.2, a plurality conductive parts 31) and the heat generating portion (fig,2, 25) are projected in a direction perpendicular (fig,2, 25,31;  conductive parts perpendicular with heating portion when they are projected in x-axis and y-axis) to the plurality of electrodes and the heat generating portion, and 
	the plurality of electrodes (fig.2, a plurality conductive parts 31) include 

9. (New) A heater device (fig.2, 10; heater apparatus) comprising: 
	a planar heat generating film (fig.2, 25; a plurality of heating portions 25 extending along x-axis, spaced and paralleled to each other as a planar generating film) configured to generate heat when being energized (fig.2, 24; page.1, para.0022; a plurality of heating portions 25 extending along x-axis, spaced and paralleled each other are connected to the power supply part 24, and generate heat with the electric power supplied from the power supply part 24); 
	a detection circuit (fig.4, 23; detecting unit) including a plurality of planar electrodes (fig.3, 31; a plurality conductive parts 31) disposed on one surface side of the heat generating film (fig.3, 31; conductive parts 31 as electrodes on the top surface of a plurality of heating portions 25) , the detection circuit being configured to detect an approach or a contact of an object to the plurality of electrodes based on a change in a capacitance between the plurality of electrodes (page.7, para.0026-0027; “…by detecting change in electric capacitance that is caused when the object approaches the heating portion”; “The detecting unit 23 has plural conductive parts 31 as electrode for detecting change in electric capacitance”); and 
	a controller (fig.4,26; control part) configured to control an amount of energization to the heat generating film based on a detection result of the detection circuit (page.3, para.0035; the control part 26 stops the electric power supply to the power supply part 24 when the change in electric capacitance becomes larger than or equal to a predetermined value), wherein 
	the heat generating film and the plurality of planar electrodes are disposed in parallel with each other (fig.3, 31– conductive parts, 25 – a plurality of heating portions;  conductive parts and a plurality of heating portions are disposed in parallel with each other) to have to each other as generating film) and the plurality of planar electrodes (fig.3, 31; a plurality of conductive parts) are not overlapped each other (fig.2, The heating portions 25 are arranged to separate from each other in the direction of the axis Y which is not present in insulated board area as non-overlapping area) , the plurality of electrodes include 

10. (New) The heater device according to claim 9, wherein the heat generating film (fig.2, 25; a plurality of heating portions 25 extending along x-axis, spaced and paralleled to each other as generating film) includes a plurality of film plates (fig.2, 25; each of heating portion 25) arranged in parallel with each other with a predetermined distance (fig.2, 25; each of heating portions is spaced apart and paralleled with same distance), and the film plates (fig.2, 25) of the heat generating film and the plurality of electrodes (fig.3, 31s; a plurality of conductive parts) are configured to have 

	However, Ota ‘265 teaches the invention as discussed above, but is silent on heat diffusion promoting portion (claim 1), overlapping regions (claim 2), liner portion and wide portion (claim 3), the heat generating film and the plurality of planar electrodes are overlapped each other (claim 9), liner portion and wide portion (claim 9), overlapping areas (claim 10). 
	
	Ota ‘477 teaches:
	Regarding claim 1, a heat-diffusion promoting portion (see figure 5 and fig.6 below where the examiner labeled originally not labeled heat diffusion promoting portion) provided to be included at least in the non-heat generating region (fig.6, the region that the heat radiation parts 3 not overlapped with heating parts 4 as non-heat generating region), the heat-diffusion promoting portion being configured to promote heat diffusion in which heat propagated from the heat generating portion is diffused in a planar direction of the plurality of electrodes (page.3, para.0083; Volume of one of the heat radiation parts 3 is set so that the heat radiation part 3 can reach the temperature which can emit the heat radiation R with the thermal energy supplied from the heating parts 4. The thickness of one of the heat radiation parts 3 is set thin in order to maximize area parallel to the surface and to minimize the volume. The area of one of the heat radiation parts 3 is set to an area which is suitable to emit the heat radiation R. Examiner note: heat radiation parts 3 is much wider than heating parts 4 is able to diffuse heat from heating parts 4 in a planner and vertical direction). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ota ‘265 by using a heat diffusion portion as taught by Ota ‘477 in order to generating more heating areas on the heating apparatus. The heat diffusion portion is able to evenly propagate heat from heating portion to the whole heating apparatus, it is beneficially improve the heating efficiency and avoid uneven heating.  	


	2. (original) The heater device according to claim 1, wherein in each of overlapping regions (see figure 5 and fig.6 below where the examiner labeled originally not labeled overlapping regions) where the heat generating portion and the plurality of electrodes overlap each other, a volume of the electrode included in the overlapping region (fig.6, 3, heat radiation parts 3 thickness is 12 microns; the area of heat radiation part 3 in overlapping region is same to the area of heating part 4) is equal to or less than a volume of the heat generating portion included in the overlapping region (fig.6, 4; heating parts 4 thickness is 40 microns; the area of heat radiation part in overlapping region is same to the area of heating part; since the thickness of heat radiation part is less than the thickness of heating part, therefore the volume of the heat radiation part is less than the volume of the heating part) when the plurality of electrodes and the heat generating portion are projected in the direction perpendicular to the plurality of electrodes and the heat generating portion (fig,6, heat radiation parts 3 and heating parts 4 are projected in the direction perpendicular with each other).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ota ‘265 by using an overlapping region with a certain volume of heat radiation parts and heating parts as taught by Ota ‘477 in order to spread heat via overlapping part and keep the thermal capacity of one heat radiation part small; thereby, avoid that a temperature of the portion where the body contacts is maintained at a high temperature over a long time (page.6, para.106).  

	3. (original) The heater device according to claim 1, wherein the plurality of electrodes include: a linear portion (see figure 5 and fig.6 below where the examiner labeled originally not labeled linear portion) having a predetermined line width (see figure 5 and fig.6 below where the examiner labeled originally not labeled predetermined line width); and a wide portion (see figure 5 and fig.6 below where the examiner labeled originally not labeled wide portion) included in at least the non-heat generating region (see figure 5 and fig.6 below where the examiner labeled originally not labeled non-heat generating region), the wide portion having a line width wider than the predetermined line width (see examiner annotated fig.5 below that line width is wider than the predetermined line width), and the heat-diffusion promoting portion is the wide portion (see examiner annotated fig.5 below that wide potion is for the heat diffusion promoting portion).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ota ‘265 by using an overlapping region with a certain volume of heat radiation parts and heating parts as taught by Ota ‘477 in order to provide more heating areas on the heating apparatus. The heat diffusion portion is able to evenly propagate heat from heating portion to the whole heating apparatus, it is beneficially improve the heating efficiency and avoid uneven heating.

	Regarding claim 9, the heat generating film and the plurality of planar electrodes are overlapped each other (fig.6, heat radiation parts 3 is overlapped with heating parts 4); a linear portion (see figure 5 and fig.6 below where the examiner labeled originally not labeled linear portion) having a predetermined line width (see figure 5 and fig.6 below where the examiner labeled originally not labeled predetermined line width), and a wide portion (see figure 5 and fig.6 below where the examiner labeled originally not labeled wide portion) having a line width (see figure 5 and fig.6 below where the examiner labeled originally not labeled line width) wider than the predetermined line width (see examiner annotated fig.5 below that line width is wider than the predetermined line width), and the linear portion (see figure 5 and fig.6 below where the examiner labeled originally not labeled linear portion) is positioned in the overlapping area (fig.6, the area that heat radiation parts 3 is overlapped with heating parts 4) , and at least the wide portion (see figure 5 and fig.6 below where the examiner labeled originally not labeled wide portion) is positioned in the non-overlapping portion (see examiner annotated fig.5 below that wide potion is for the heat diffusion promoting portion).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ota ‘265 by using heat radiation parts and heating parts are overlapped with linear portion and wide portion as taught by Ota ‘477 in order to provide more heating areas on the heating apparatus. The heat diffusion portion is able to evenly propagate heat from heating portion to the whole heating apparatus, it is beneficially improve the heating efficiency and avoid uneven heating.

	Regarding claim 10, a plurality of the overlapping areas (fig.3, a plurality of heat radiate parts (3) are overlapped with a plurality of heating parts 4)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Ota ‘265 by using heat radiation parts and heating parts are overlapped with linear portion in plurality overlapping area ,and wide portion as taught by Ota ‘477 in order to provide more heating areas on the heating apparatus. The heat diffusion portion is able to evenly propagate heat from heating portion to the whole heating apparatus, it is beneficially improve the heating efficiency and avoid uneven heating.

    PNG
    media_image1.png
    875
    1028
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota US 20150110477 also suggest several ways in different embodiments that dispose heating part and heat radiation part (i.e., fig 7-8 (without groove in overlapping portion),  fig.33-34, heating part disposed at the center of heat radiation part (the non-overlapped portion at heat radiation part as a heat-diffusion promoting portion extends to x and y axis, and fig.42-43, middle layer is disposed between heating part and heat radiation part, wherein the heating part and the heat radiation part are indirect thermal contact to each other, the heating part generates heat and diffuses the heat to radiation part via middle layer).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761